Citation Nr: 0803197	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-28 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date, earlier than August 30, 
2004, for the grant of a 30 percent rating for eczema/atopic 
dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1976 
until November 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision.

In a September 2005 statement, the veteran asserted that his 
eczema/atropic dermatitis warranted an evaluation of at least 
80 percent, and maintained that he was unable to work due to 
his service-connected skin disability.  The Board finds that 
the veteran has asserted informal claims of entitlement to an 
increased rating for his eczema/atropic dermatitis and to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  To date, VA 
has not considered these claims and they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, the RO 
denied entitlement to an evaluation in excess of 10 percent 
for eczema/atropic dermatitis.

2.  The veteran has not asserted that the January 2003 rating 
decision denying an increased rating was clearly and 
unmistakably erroneous.

3.  The veteran did not again seek a higher rating for his 
eczema/atropic dermatitis until August 30, 2004, when he 
filed a claim seeking an increased rating.

4.  In a December 2004 rating decision, the RO increased the 
evaluation of the veteran's eczema/atropic dermatitis to 30 
percent, effective August 30, 2004.

5.  As of June 21, 2004, the medical evidence shows that the 
veteran's eczema/atropic dermatitis warranted a 30 percent 
evaluation.


CONCLUSION OF LAW

An effective date of June 21, 2004, for the award of a 30 
percent evaluation for eczema/atropic dermatitis, is 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

Even if VA's notice obligations applied, in a September 2004 
letter the RO advised the veteran of the first element, i.e., 
that the evidence needed to show that his eczema/atropic 
dermatitis had "gotten worse."  See Overton v. Nicholson, 
20 Vet. App. 427, 440-41 (2006).  The letter also satisfied 
the second and third elements because it notified the veteran 
of the evidence he was responsible for submitted and 
identified the evidence that VA would obtain, and essentially 
notified him to submit any evidence in his possession that 
might substantiate the claim.  The September 2004 letter 
satisfies VA's duty to notify him of this downstream 
effective date issue.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  Moreover, the United States Court of Appeals 
of the Federal Circuit has held that once the underlying 
claim is granted, further notice as to downstream questions, 
such as the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice 
obligations do not apply to claims that could not be 
substantiated through notice and assistance).  Finally, in an 
April 2005 letter, the RO specifically advised him to submit 
any medical evidence showing an increase in severity in the 
prior 12 months.

As to VA's duty to assist, the veteran asserts that an 
earlier effective date is warranted since service connection 
was granted for eczema/atropic dermatitis and a 10 percent 
evaluation was assigned, effective October 6, 2000.  He does 
not, however, report that there is any outstanding evidence 
that should be associated with the claims folder.  Thus, 
although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007) VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," because the veteran has the 
ultimate responsibility to locate and secure the records, and 
since he has not identified any, VA is under no duty to 
obtain any further records.  See Hyatt v. Nicholson, 21 Vet. 
App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 
96, 102 (2005).  The Board thus finds that no further action 
need be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.

The basic facts are not in dispute.  As noted above, the 
veteran essentially asserts that he is entitled to a 30 
percent rating retroactive to his claim of entitlement to 
service connection, which was received on October 6, 2000.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The record shows that the veteran did not appeal the RO's 
January 2003 rating decision that denied his claim seeking an 
increased rating for his eczema/atropic dermatitis.  The 
veteran filed another claim seeking an increased rating for 
his eczema/atropic dermatitis on August 30, 2004, and as the 
physician who conducted the November 2004 VA skin examination 
observed, the veteran required emergency room treatment on 
June 21, 2004, due to severe eczema, which extended to his 
arms and legs.  Because the June 21, 2004, hospitalization 
records reflect that it is factually ascertainable that the 
veteran's eczema/atropic dermatitis underwent an increase in 
disability within one-year prior to the claim, an earlier 
effective date of June 21, 2004, is warranted for the current 
30 percent rating.  As that is the earliest evidence showing 
an increase in disability occurred within the year prior to 
August 30, 2004, an effective date prior to June 21, 2004, is 
not warranted.


ORDER

An effective date of June 21, 2004, for the award of a 30 
percent evaluation for eczema/atropic dermatitis is granted, 
subject to the controlling laws and regulations governing the 
disbursement of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


